Citation Nr: 0630050	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  95-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial assignment of an evaluation 
greater than 70 percent for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than October 31, 
2001, for assignment of a 40 percent evaluation for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions dated in October 2000 
and December 2002 from the Department of Veterans Affairs 
(VA) Regional Office in Buffalo, New York.

By an October 2000 rating decision, the RO granted service 
connection for PTSD and assigned an evaluation of 50 percent.  
The veteran appealed for a higher initial rating.  In 
December 2004, the RO assigned a 70 percent evaluation for 
PTSD, effective from the date of receipt of the original 
claim for service connection (August 31, 1993).

A December 2002 RO decision rated the veteran's diabetes 
mellitus as 20 percent disabling from August 31, 1993, and as 
40 percent disabling from October 31, 2001.  In his 
substantive appeal received by the RO in February 2005, the 
veteran requested an effective date earlier than October 31, 
2001, for assignment of a 40 percent evaluation for diabetes 
mellitus. 

The Board remanded the case in August 2005 for additional 
development of the record.  The case has been returned to the 
Board for further appellate review.

Following transfer of the claims folder to the Board, the 
veteran's attorney submitted evidence in support of the 
veteran's claim for entitlement to reimbursement for the 
installation of adaptive rear suspension equipment.  This 
claim has not been developed for appellate review and is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Competent medical evidence establishes that, since the 
August 1993, effective date of the grant of service 
connection, the veteran's clinical signs and manifestations 
of his service-connected PTSD resulted in virtual isolation 
in the community, and are productive of total occupational 
and social impairment.

2.  The veteran submitted a claim for an increased rating for 
diabetes mellitus on February 8, 2002, along with a 
physician's handwritten note dated October 31, 2001; there is 
no medical evidence indicating an increase in disability for 
this service-connected disability dated during the preceding 
year, nor is there any correspondence or other evidence of a 
claim, formal or informal, received by VA prior to October 
31, 2001, consistent with a claim for a rating in excess of 
20 percent for diabetes.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.159, 3.321 and Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (as in effect prior to and since November 7, 1996).

2.  Entitlement to an effective date earlier than October 31, 
2001, for the grant of a 40 percent evaluation for diabetes 
mellitus is not warranted. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110(a) and (b)(2) (West 2002); 38 C.F.R. §§ 3.155(a), 
3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant a 100 percent disability rating for the 
veteran's PTSD.  Therefore, no further development is needed 
with respect to this claim.

As to the claim for an effective date earlier than October 
31, 2001, for assignment of a 40 percent evaluation for 
diabetes mellitus, in a letter dated in November 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  Additionally, the RO did 
readjudicate the matter (see Supplemental Statement of the 
Case, issued in January 2006), making the proper VCAA notice 
pre-decisional as required by Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In an April 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to his 
claim on appeal.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Increased Rating for PTSD

A letter dated in February 1994 was received from a counselor 
at the Buffalo Vet Center.  It was reported that the veteran 
had been experiencing nightmares and flashbacks since Vietnam 
and that he is "withdrawn from the world."  It was also 
reported that the "veteran had a tendency to react under 
stress with survival tactics, loss of interest in work and 
activities."  

A VA Social Survey conducted in September 1994 noted a long 
history of psychiatric problems relating to the veteran's 
Vietnam War experiences.  It was indicated that the veteran 
attempted suicide on two occasions.  It was also stated that 
the veteran was never able to hold relationships together, 
experienced intrusive thoughts of Vietnam, nightmares, 
flashbacks, psychic numbing and intense survival guilt on an 
ongoing basis.  It was concluded that the veteran's PTSD and 
physical condition have rendered him unable to maintain 
interpersonal relationships and to function vocationally.

On VA psychiatric examination in October 1994, the veteran 
reported experiencing anxiety, depression, flashbacks and an 
inability to sleep secondary to nightmares.  He reported 
killing a cat recently.  He stated that his family has 
nothing to do with him because he is very jumpy, edgy, and 
flies off the handle.  He has always lived by himself and 
cannot stand crowds.  He stays away from various people.  On 
examination, the veteran was coherent and goal-directed.  
There was no evidence of hallucinations or delusions.  He was 
oriented to time, place and person.  He had normal cognitive 
functions.  His insight and judgment were good.  The 
diagnosis was PTSD. 

In a November 1994 addendum provided by the same VA examiner 
who conducted the October 1994 VA psychiatric examination, 
the examiner stated that although the veteran has PTSD 
symptoms, his ability to work was compromised secondary to 
his main physical problems.  The examiner doubted that the 
veteran's ability to work was compromised secondary to PTSD, 
of which he had symptoms on and off for a long time.   

On VA psychiatric examination in June 1995, the examiner 
concluded that all of the veteran's physical problems and 
prior psychiatric problems played a significant role in his 
PTSD development and treatment.   

The veteran underwent a VA psychiatric examination in May 
2000.  The examiner noted that the veteran has had suicidal 
tendencies since Vietnam and he continued to be a high 
suicidal risk, given his mood swings and thoughts of suicide 
whenever he gets depressed.  The veteran displayed adequate 
eye contact.  His affect was serious and he was tearful at 
times when he thought about people in Vietnam he could not 
save.  He wiped tears away from his eyes on several 
occasions.  His thought processes were coherent.  He 
continued to have severe guilt over not being able to save 
people while he was in Vietnam.  He did not show any obvious 
delusional features.  His judgment appeared to be marginal at 
best.  

The diagnosis was PTSD, chronic, severe, which was directly 
related to the veteran's traumatic combat experiences.  
Ongoing stressors included very limited social support 
system.  He only started talking to his only sister when he 
was extremely ill last year.  A Global Assessment of 
Functioning (GAF) score of 38 was assigned.     

A May 2000 letter was received from a social worker at Hutton 
and Greenstein Counseling Service.  It was reported that the 
veteran received counseling during three different time 
periods ranging from 1982 to the present time.  The veteran 
reported experiencing dreams and flashbacks and frequent 
memories of dead bodies. 

A March 2001 letter from a social worker at Hutton and 
Greenstein Counseling Service indicated that the veteran's 
PTSD symptoms appeared to be getting worse after the onset of 
many physical problems, including cardiac arrest, by-pass 
surgery and strokes.  It was stated that the veteran's PTSD 
symptoms were exacerbated without the distraction of work and 
the loss of some of his independence.  It reached a level of 
suicidal thoughts and prevented him from establishing a 
loving relationship with a woman and having a family.  The 
veteran demonstrated a decreasing ability to function in 
daily life.  Intrusive thoughts of Vietnam were getting so 
frequent that it was limiting concentration and interfering 
with short-term memory.  He was losing his ability to cope 
with PTSD as he was unable to stay busy.  It was concluded 
that the veteran was unable to work, concentrate, laugh or 
joke or have any hope for the future.   

The veteran underwent a VA psychiatric examination in 
September 2002.  He continued to be depressed and tearful.  
He stated that his nightmares and flashbacks have increased, 
and that he was constantly thinking about Vietnam.  He had 
adequate eye contact but cried most of the interview.  He was 
cooperative, oriented, relevant and coherent.  His speech was 
halting and his affect was quite depressed.  He admitted that 
he thinks about suicide all the time and that he had 
attempted suicide several times but never successfully.  He 
also claimed to have had homicidal ideations.  He denied any 
delusions or auditory hallucinations.  He reported that his 
intrusive thoughts, nightmares and flashbacks have 
tremendously increased since last year.  

The diagnosis was PTSD, chronic, delayed.  A GAF score of 40 
was assigned.  The examiner commented that the veteran had 
serious suicidal thoughts and attempts.  He had difficulty 
taking care of himself at times because of the severe 
flashbacks and intrusive thoughts.  There was a breakdown 
with reality.  His mood was very much affected and he was 
depressed all the time.  He did not want anybody to be around 
him and at times, he would get extremely angry and volatile.   
 
Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran has continuously prosecuted his 
August 1993 claim for service connection for PTSD through a 
disagreement with the initial rating assigned at the time it 
was service connected.  The regulations pertaining to the 
evaluation of mental disorders were amended, effective 
November 7, 1996. See 61 Fed. Reg. 52695- 52702 (1996) 
(presently codified at 38 C.F.R. §§ 4.125-4.130 (2005)). 
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  But see VAOPGCPREC 7-2003 (Nov. 
19, 2003), pointing out that the U. S. Court of Appeals for 
the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit. That 
is, when amended regulations expressly state an effective 
date and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas, and the prior version may be applied, 
if more favorable, to periods preceding and following the 
change. See also VAOGCPREC 3- 2000 (Apr. 10, 2000); 
VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

Under the applicable criteria in effect prior to November 7, 
1996, a 70 percent rating is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community. Or, if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Or, if the veteran was demonstrably 
unable to obtain or retain employment.  In Johnson v. Brown, 
7 Vet. App. 95 (1994), the Court held that a 100 percent 
rating for a psychoneurotic disorder was assignable if the 
disability met any one of the 3 independent criteria required 
for a 100 percent rating under 38 C.F.R. § 4.132 (as in 
effect prior to November 7, 1996).

Under the applicable criteria in effect November 7, 1996,  a 
70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (in effect 
as of November 7, 1996).

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms and the clinical findings support the grant of an 
initial 100 percent schedular rating for his service-
connected PTSD under both the old and new criteria.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1996 & 2005).

The evidence consistently shows that the veteran has daily 
suicidal thoughts.  He has also admitted to homicidal 
thoughts.  He has been noted to be "withdrawn from the 
world" and unable to enter or maintain relationships.  He 
has a very limited social system and essentially, he remains 
virtually isolated in the community.  He can be angry and 
volatile at times.  He has decreased short-term memory.  He 
has difficulty taking care of himself at times and has 
exhibited a breakdown with reality.  The evidence also 
suggests that the veteran's PTSD symptoms have been 
exacerbated after the onset of serious physical impairments 
resulting in the loss of some of his independence.  

The Board finds that the veteran's PTSD manifestations more 
nearly approximate virtual isolation in the community, and 
are productive of total occupational and social impairment 
throughout the period of time at issue.  Thus, under either 
the former rating criteria, or under the current criteria for 
rating mental disorders effective from November 7, 1996, a 
100 percent scheduler rating is warranted.  38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).  
Earlier Effective Date for Diabetes Mellitus

By an August 2001 decision, the Board granted service 
connection for diabetes mellitus (based on presumed exposure 
to herbicide agents).  The evidence at that time showed that 
from June 1976 forward, the veteran was diagnosed with adult 
onset, diabetes mellitus, Type II and that he was not 
consistently insulin dependent.  Clinical records revealed 
that the veteran generally used a hypoglycemic agent, along 
with insulin on an occasional basis.  There were also 
clinical entries indicating that the veteran had been 
counseled about a proper diet for control of his diabetes.  
By a September 2001 rating decision, the RO assigned a 20 
percent evaluation for diabetes mellitus, as of July 9, 2001 
(the date the amendment to 38 C.F.R. § 3.309(e) became 
effective).  

By a February 2002 rating decision, the RO granted an earlier 
effective date of August 31, 1993 for the veteran's diabetes 
mellitus which was the date of the veteran's original claim.  
Accordingly, a 20 percent evaluation was assigned from August 
31, 1993 for diabetes mellitus.

In February 2002, the veteran's attorney submitted a claim 
for an increased rating for diabetes mellitus.  In support of 
the claim, was a handwritten note dated October 31, 2001 from 
the veteran's VA physician indicating that the veteran's 
diabetes mellitus requires insulin, a restricted ADA diet and 
restricted activities. 

By a December 2002 Decision Review Officer Decision, a 40 
percent evaluation was assigned for diabetes mellitus, 
effective October 31, 2001.  In a May 2003 notice of 
disagreement, the veteran's attorney asserted that the 
veteran agreed with the 40 percent rating assigned for the 
diabetes mellitus, however, the 40 percent rating should be 
effective from at least August 31, 1993.   
 
The Board notes that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(2).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).  Thus, if the increase occurred more 
than one year prior to the date the application is received, 
the effective date must be no earlier than the date of 
receipt of the application.

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...." 38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than October 
31, 2001, for the grant of a 40 percent evaluation for 
diabetes mellitus.  The Board notes that there is no evidence 
in the claims file, such as treatment records, that the 
veteran's diabetes mellitus warranted a 40 percent evaluation 
in the one-year period prior to the medical note dated in 
October 31, 2001.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  Similarly, there is no evidence that the 
veteran submitted an informal or formal claim for an 
increased evaluation prior to October 31, 2001.  38 C.F.R. § 
3.155.

The Board is cognizant of the veteran's assertions that the 
effective date of his 40 percent evaluation should be earlier 
than October 31, 2001.  However, the governing regulations 
regarding this claim are clear. The Court has held that 
"[w]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].  There is no	 interpretation of the 
facts of this case that will support a legal basis for an 
effective date earlier than October 31, 2001, for the 40 
percent evaluation for diabetes mellitus.  Since the law is 
dispositive, the claim for an effective date earlier than 
October 31, 2001, for the grant of a 40 percent evaluation 
for diabetes mellitus must be denied.  Sabonis, supra.


ORDER

An initial 100 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

An effective date earlier than October 31, 2001, for the 
grant of a 40 percent evaluation for diabetes mellitus is 
denied.


____________________________________________
RICHARD F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


